UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-2423



DELICIA ULRICH YANGHAT MBOUMBA,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-840-539)


Submitted:   August 19, 2003             Decided:   November 17, 2003


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yurika S. Cooper, IMMIGRATION LAW GROUP, P.C., Washington, D.C.,
for Petitioner.    Robert D. McCallum, Jr., Assistant Attorney
General, David V. Bernal, Assistant Director, Kurt B. Larson,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Delicia Ulrich Yanghat Mboumba, a native and citizen of the

Republic of Congo, petitions for review of a final order of the

Board of Immigration Appeals affirming the Immigration Judge’s

denial of asylum and withholding of removal.

       Mboumba takes issue with the finding that she failed meet her

statutory burden and establish her eligibility for the relief

sought.   Upon our review, we find the record supports the denial of

relief.   8 U.S.C. § 1252(b)(4) (2000); see Matter of Y-B-, 21 I. &

N. Dec. 1136, 1139 (BIA 1998); Matter of S-M-J-, 21 I. & N. Dec.

722, 724-26 (BIA 1997).

       We accordingly deny the petition for review. We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          PETITION DENIED




                                     2